DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-19, 22, and 27-31 are allowed.
In addition to Applicant’s arguments, the following is an examiner’s statement of reasons for allowance: the closes prior art of record, known by Pacetti (US Serial No. 2008/0139746), teaches copolymers of a zwitterionic monomer, a dihydroxyphenyl derivatized monomer, and optional one or more additional monomers [0008].  Pacetti teaches implantable medical devices (e.g. stents, instant claim 16), which are coated with copolymers of the present invention [Fig. 1A, 0005]; copolymers of the present invention have the following formula [0010]

    PNG
    media_image1.png
    187
    544
    media_image1.png
    Greyscale

Wherein R6 includes a sulpho-betaine zwitterion group [0023] and teaches the hydrophilic monomer is, for example, vinyl sulfonic acid, 2-sulfoethyl methacrylate, 3-sulfopropyl methacrylate, and styrene sulfonic acid [0039].

Previously relied on reference, Baba et al. (US Serial No. 2011/0313077), teaches a polymer material, comprising a polymer having a constitutional unite derived from a polymerizable compound having an acryloyloxy group and not having a silicon atom and a surfactant [0015-0017].  Baba et al. teaches the composition further comprises a polymerizable ultraviolet ray absorbing agent such as 2-hydroxy-4-(meth)acryloyloxybenzophenone [0094] to be used when the composition is used as an ophthalmic lens (e.g. contact lens) [0093].  One of ordinary skill in the art would have no reason or motivation to look to the teachings of Baba et al. in order to cure the deficiencies of Pacetti, with respect to the polymerizable ultraviolet ray absorbing agent.
The Examiner makes note that the obviousness type double patenting rejection has been withdrawn since the instant application has an earlier filing date.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Babcock et al. (US Serial No. 2014/0004158 and US Serial No. 2017/0182224 teaches medical devices comprising lubricious coatings comprising a sulfonic or sulfinic acid group containing polymer.  Babcock et al. does not teach a sulfobetaine group nor a photoreactive group as defined by the instant application.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767